Citation Nr: 1337940	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for frostbite of the right hand.

3.  Entitlement to service connection for frostbite of the left hand.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a low back disability, claimed as lumbosacral disc bulge.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to September 1963, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal submitted in September 2008, the Veteran requested a hearing before the Board at his local VA office.  A hearing was scheduled for September 16, 2013.  In correspondence dated September 13, 2013 and received by the RO on September 17, 2013, the Veteran requested that his hearing be rescheduled.  He noted that he had a critical medical condition.  As there is evidence that the Veteran attempted to contact the RO prior to his scheduled hearing to request rescheduling, the  Board finds that rescheduling is warranted.

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a Board hearing at the Seattle, Washington RO, either in person or by videoconference, before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


